Citation Nr: 1422666	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar strain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) from June 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case dated in May 2009.  The Veteran filed a substantive appeal in May 2010.

In this regard, the Board notes that the Veteran filed an untimely substantive appeal with respect to his claims.  38 C.F.R. § 20.302.  However, unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely, if circumstances so warrant.  The failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 

In this case, the Board finds that the RO waived the time requirements for filing a substantive appeal in this case by certifying the case for appeal.  See Gonzalez-Morales, 16 Vet. App. 556, 557 (2003); see also Percy, 23 Vet. App. 42-46.  In addition, the Board, in August 2012, took testimony from the Veteran regarding the issues on appeal. Accordingly, the Board waives the filing of a timely substantive appeal with respect to the issues on appeal and finds that it has jurisdiction over these matters.

As noted, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Acting Veterans Law Judge at the local regional office.  A transcript of the hearing has been associated with the claims file.  At the hearing, the claims file was held open for 60 days in order that the Veteran may be afforded additional time to submit evidence in connection with his claims.  No additional evidence was submitted.

With respect to hearings, the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran testified in August 2012 that his service-connected lumbar strain had worsened.  He reported constant pain in the 5-9/10 range, radiating to his hips and legs.  The Veteran's most recent VA examination for his back is dated in February 2008.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

A review of the Veteran's claims file also indicates that there may be missing medical records related to the Veteran claims.  In August 2007, the Veteran submitted a statement indicating that he received treatment at Northport VA Medical Center, St. Albans ECC (from March 2007 to July 2007), Hudson Valley Health Care Systems in Montrose and Castle point (from April 2006 to October 2006), East Orange Lyons VA Medical Center (from March 2002 to January 2006), and from Brooklyn VA Medical Center (from April 2007 to July 2007).  The Veteran also indicated that he was seeking Social Security disability benefits in New Jersey.  

From a review of the record, it appears that records of the Veteran's treatment at Hudson Valley and East Orange VA facilities are associated with the claims file, as well as some records from St. Albans.  However, complete records related to the Veteran's treatment, including Social Security Administration disability records and records related to a disability claim in New Jersey, do not appear to be of record and should be sought on remand.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  The RO should review the Veteran claims file and seek to obtain the records identified in the Veteran's August 2007 statement, to the extent not already of record.  Updated VA treatment records should also be obtained.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Request, directly from the Social Security Administration and the New Jersey Division of Disability Determination Services, complete copies of any disability determination(s) made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

3.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected low back disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether the back disability causes radiculopathy in either lower extremity and, if so, is this radiculopathy best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



